DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 – 5, 12, 20, 21 and 23 are objected to because of the following informalities:  
	In claim 1, lines 11 – 12, “a clampseat assembly” should be “a clamp-seat assembly”;
	In claim 1, line 16, delete the period after “a standing position”;
	In claims 3 – 5, line 1, the roman numeral “I” should be “1”;
	In claim 12, lines 4 – 5, “said first stable conditions” should be “said first stable condition”;
	In claim 20, line 3, “a standing positions” should “a standing position”;
	In claim 21, line 10, “saiu” should be “said”; and 
	In claim 23, line 2, “is” is objected to, while “are” is suggested.
  Appropriate correction is required.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 9,044,369 B2 to Goldish et al. (hereinafter referred to as Goldish).

Regarding claims 17 and 18, Goldish discloses a mobile lift chair for mobilizing an individual in a sitting position and for assisting said individual to move from a sitting to a standing position, said mobile lift chair comprising:
	[Claim 17] 
	a) a base capable of engaging a surface in a static position (chassis 4 and lower extremity support structure 14 engage the surface via the wheels 20; the inherent intent is that the wheelchair can also be static);
	b) a power actuated member (adjusting actuator 30, power, Col. 6, Lns. 35 – 40) fixed to the base; 
	said power actuated member having an elevating section (the rod of adjusting actuator 30 elevates, See Fig. 7D); and

	[Claim 18] which the base (chassis 4 and lower extremity support structure 14) is comprised of two spaced apart elongated members and a power actuated member (adjusting actuator 30) is fixed to each of the elongated members (the chassis 4 and the lower extremity support structure 14 are spaced apart in the embodiment disclosed in Figs 7A – 7D at the left side of the figures).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goldish, in view of patent application publication number US 2013/0020779 A1 to Green et al. (hereinafter referred to as Green).


	[Claim 19] in which the elevating members comprise an electric operated threaded screw gear device.

However, Green discloses a sit-to-stand ambulatory chair wherein:
	[Claim 19] the elevating members comprise an electric operated threaded screw gear device (actuators 22 and 24, motor 46, and Paragraph [0029]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the wheelchair of Goldish with the power actuator of Green, to remotely control the wheelchair.

Allowable Subject Matter
Claims 7 – 11 are allowable.
	Claims 1 – 6, 12 – 16 and 20 – 24 are objected to.
	The prior art does not fairly teach or suggest the integral, sit-to-stand wheelchair of independent claim 1, comprising an elongated base for engaging a surface in said fixed position, said base having wheels pivotably mounted adjacent one end thereof to permit said base to engage said surface; and
	a link interconnected to said pivotably mounted wheels whereby on upward movement of said upper telescopic section, said base is lowered and said clamp-seat assembly is elevated to assist said person to move to a standing position, or alternatively, upon downward movement of said upper telescopic section, said base is elevated and said wheels engage said surface to provide mobility for said person and 
	The prior art does not fairly teach or suggest a sit-to-stand wheelchair as claimed in independent claim 7 having a fixed condition on a surface so as to enable a seated person to safely and confidently move from a sitting position to a standing position and having telescopic members that provide said fixed condition for said wheelchair.  Claims 8 – 11 depend from claim 7, and therefore, are also allowed.

Regarding independent claim 12, the prior art does not disclose a wheelchair comprising:
	c) said at least one extendable and retractable telescopic member providing said first stable elevated position of said seat for assisting said person to move to a standing position while simultaneously lowering and providing engagement of said elongated support with a surface.  Claims 13 – 16 depend from claim 12, and therefore, are also allowable.

Regarding claim 20, the prior art does not fairly disclose a mobile lift chair for mobilizing an individual I a mobile sitting position or, alternatively, for assisting said individual to move from a sitting to a standing position, said mobile lift chair comprising:

Regarding claim 21, the prior art does not disclose a mobile sit-to-stand wheelchair, comprising:


Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive.  Applicant has amended independent claim 17 to claim a clamp assembly for elevating said wheels to place said mobile chair in said static position and for lowering said wheels into a mobile position when said elevating section is lowered.  Applicant argues Goldish does not disclose this arrangement.  First, Goldish does disclose a wheel (user propulsion wheel 6) that is raised when the seat is raised and lowered when the seat is lowered (See Figs. 1 and 5).  In addition, the amended claim still does not require wheels to put the mobile chair in a static position.  It only requires that the mobile is capable of being placed in the static position and in the mobile position.  Goldish accomplishes this with the aforementioned braking assembly (Col. 10, Lns. 1 – 19).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Felicia L. Brittman/         Examiner, Art Unit 3611                                     

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611